J-A19019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARIA J. BONO                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRY B. BONO                              :
                                               :
                       Appellant               :   No. 250 EDA 2020

               Appeal from the Order Entered December 23, 2019
        In the Court of Common Pleas of Northampton County Domestic
                        Relations at No(s): DR-0109117


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                        Filed: November 25, 2020

        Terry B. Bono (“Father”) appeals from the child support order entered

on December 23, 2019. He argues the trial court erred in ordering the parties

to take depositions prior to the de novo hearing, in assessing his income and

the income of his ex-wife, Maria J. Bono (“Mother”), and in allocating child

care expenses between the parties. We affirm.

        Mother and Father have two minor children. Mother filed a complaint for

child support in September 2017, and the parties first appeared for a hearing

before a domestic relations conference officer in October 2017. The conference

officer issued a recommended order that the trial court adopted as an interim

order on October 26, 2017.1 The court ordered Father to pay Mother $1,234

monthly, plus arrears.

____________________________________________


1   The order was filed on the docket on October 27, 2017.
J-A19019-20



        Father filed a written demand for a de novo hearing before the trial

court. The parties appeared before the court on December 18, 2017, and the

court ordered the parties to complete depositions and submit the transcripts

of the depositions and briefs to the court prior to the de novo hearing. See

Order, 12/18/17, at 1. After several continuances, the parties submitted the

transcripts and briefs at a de novo hearing in October 2018. Following the

hearing, the court entered an order finalizing the October 26, 2017 support

order for the period of September 11, 2017, through December 31, 2017. See

Order, 11/14/18, at 1.2 The court then remanded the case for a change of

circumstances hearing and a new support recommendation for the period

starting January 1, 2018. See id.

        Father filed a petition for modification. The parties appeared for an office

conference in early January 2019, and the attorneys for both parties advised

the conference officer to refer to the previous depositions for the parties’

respective positions. See Trial Court Opinion, filed 3/12/20, at 6. The court

entered an order continuing the proceedings until receipt of the parties’ 2018

tax documents. Order, 1/23/19, at 1. The court entered an interim support

order on April 5, 2019,3 and a modified order of support on May 31, 2019,

both of which ordered Father to pay child support starting on January 1, 2018.


____________________________________________


2 The order was dated November 14, 2018, but filed on the docket on
November 16, 2018.

3   The order was filed on the docket on April 8, 2019.

                                           -2-
J-A19019-20



       Both Father and Mother demanded a de novo hearing. Father’s counsel

withdrew prior to the September 18, 2019 hearing, and Father was

unrepresented. At the hearing, Father complained that the court had assessed

his earning capacity as a “painter, construction, maintenance worker,” based

on the upper end of the values in the PA State Wage Occupational Survey,

rather than the midrange. N.T., 9/18/19, at 5-6. He further argued that his

earning capacity should be lower, to reflect the economic circumstances of

Carbon County, rather than the entire state. Id.; see also Tr. Ct. Op. at 11.

In addition, Father argued the court erred when calculating his rental income

based on his 2018 tax return. He specified the return displayed an annual

rental income of $20,331, or $1,694 per month, which was lower than the

amount on the modified order. N.T. at 9. He also argued the court did not

include Mother‘s income from paragliding activities in the calculation of her

net income. Id. at 10-11.4

       On December 23, 2019, the court entered a final order of support for

three periods: January 1, 2018, through April 17, 2018;5 April 18, 2018,

through June 23, 2019; and June 24, 2019, forward. For the first period, the

court assessed Mother’s annual earning capacity as an office clerk to be

$22,730; for the second and third periods, the court used Mother’s actual
____________________________________________


4 Father also argued the court miscalculated his rental income for 2017 based
on his 2016 tax return. As discussed below, we need not reach this issue, as
this period is not addressed by the order under appeal.

5The court erroneously labeled this period as commencing on “January 18,
2019,” rather than “January 1, 2018.” See Order, 12/23/19, at 1.

                                           -3-
J-A19019-20



income from full-time employment. For all three periods, the court added

Mother’s rental income of $718.67 per month to her assessed/employment

income. The court found Mother’s monthly net income to be $2,349.48 for the

first period, and $3,398.76, for the second and third periods.

       For all three periods, the court assessed Father’s annual earning

capacity at $42,540.00, using the salary of “an experienced painter,

construction, [and] maintenance worker” from Carbon County Labor Market

of PA Occupational Wage Survey.” Order, 12/23/19, at 1. The court found

Father’s rental income to be $2,937.25 per month, and calculated his monthly

net income to be $5,773.79. The court ordered Father to pay support for each

period in the amount of $1,529, $1,461, and $1,549 per month, respectively,

plus arrears.6

       The court noted that it calculated both parties’ rental incomes using their

2018 Federal Income Tax returns. It also stated it entered the order “without

prejudice to either party filing a Petition for Modification upon finalization of

the 2019 Federal Income Tax Returns.” Id. at 2.

       Father appealed, and raises the following issues:

       A. Did the trial court err and abuse its discretion by directing that
       the evidentiary record in this matter be developed by way of
       deposition testimony instead of a hearing before a judge of the
       court as provided by Pennsylvania Rule of Civil Procedure
       1910.11(i)?

____________________________________________


6 Although the parties’ assessed incomes remained constant between the
second and third periods, the amount of support differed based on changes in
childcare expenses.

                                           -4-
J-A19019-20


     B. Did the trial court err and abuse its discretion by assessing
     [Father] with hypothetical income as the assessment was not
     warranted, the assessment resulted in a greater income than
     would ordinarily be earned from one full time position and the
     court failed to correctly apply Pa.R.C.P. 1910.16-2(C)(4)?

     C. Did the trial court err and abuse its discretion in assessing
     [Father’s] rental income for all time periods under consideration
     as the amount of rental income assessed to [Father] was not
     representative of [Father’s] cash flow from rental operations?

     D. Did the trial court err and abuse its discretion in the assessment
     of income to [Mother] in failing to consider any income from
     [Mother’s] business activities including paragliding equipment
     sales, other independent sales and [Airbnb] rentals?

     E. Did the trial court err and abuse its discretion in allocating child
     care expenses to [Father] as the amount of child care expenses
     allocated are greater than what should be justified by the
     circumstances of the parties[?]

Father’s Br. at 10-11 (unnecessary capitalization and suggested answers

omitted).

     “Appellate review of support matters is governed by an abuse of

discretion standard.” J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa.Super. 2015)

(quoting R.K.J. v. S.P.K., 77 A.3d 33, 37 (Pa.Super. 2013)). “[A]n abuse of

discretion requires proof of more than a mere error of judgment, but rather

evidence that the law was misapplied or overridden, or that the judgment was

manifestly unreasonable or based on bias, ill will, prejudice or partiality.”

Portugal v. Portugal, 798 A.2d 246, 249 (Pa.Super. 2002) (quoting Kersey

v. Jefferson, 791 A.2d 419, 423 (Pa.Super. 2002)). We will therefore only

reverse an order of support “where the order cannot be sustained on any valid




                                      -5-
J-A19019-20



ground.” Krebs v. Krebs, 944 A.2d 768, 772 (Pa.Super. 2008) (quoting

Mencer v. Ruch, 928 A.2d 294, 297 (Pa.Super. 2007)).

                         I. Use of Deposition Testimony

       Father first argues the court erred in ordering the parties to take

depositions prior to the de novo hearing. Father asserts that Northampton

County has adopted Rule of Civil Procedure 1910.11, which provides that if

the court enters an order based on a conference officer’s recommendations,

and either party demands a hearing, the matter “shall” proceed to a hearing

before the court. See Pa.R.C.P. 1910.11(f), (i). According to Father, this

restricts development of the record to the de novo hearing.7 Father argues the

court’s practice of ordering depositions prior to the de novo hearing also

violates Rule 1910.1(b), which states that domestic relations matters shall

proceed in accordance with the Rules of Civil Procedure, as the Rules limit

situations in which deposition testimony may be admitted at trial. See Father’s

Br. at 23-24 (citing Pa.R.C.P. 4020).

       Father further argues this practice prevented the court from assessing

Mother’s credibility, and placed a financial burden on the parties. Father claims

that although the court permitted the parties to testify and present evidence

at the September 2019 de novo hearing, the hearing was more akin to

argument, as the court told Father he could only speak “briefly,” due to the
____________________________________________


7 In contrast, Father argues, Rule 1910.12 provides that a party unsatisfied
with the support recommendation of the conference officer can elevate the
case for development of the record before a hearing officer, prior to
consideration by the court. See Pa.R.C.P. 1910.12(b)-(d).

                                           -6-
J-A19019-20



existence of the depositions, and did not allow Father to introduce a document

he had created with his accountant. Id. at 26 (citing N.T., 9/18/19, at 12),

28. Father contends that he raised this issue by demanding a de novo hearing,

as provided by the Rules.

       As the trial court explains in its Rule 1925(a) opinion, Father did not

object to the order for depositions, but fully complied with the order. Tr. Ct.

Op. at 33. In addition, Father and Mother “were permitted to supplement the

record during multiple conferences and hearings and were permitted to submit

additional documents including the submission of Federal Tax Returns for

subsequent years,” and Father was “permitted to testify and submit

documentation at the September 18, 2019 hearing.” Id.

       We agree. Father did not object to the use of depositions when the court

ordered them, or when he submitted them at the de novo hearing in October

2018, or when the court stated that it would use the same depositions at the

de novo hearing in September 2019. Father’s failure to timely raise objection

to the procedure adopted by the trial court prevented the court from timely

addressing Father’s concerns, rectifying any defects, or alleviating any

perceived prejudice. We therefore find the issue to be waived. 8
____________________________________________


8 We are unpersuaded by Father’s attempts to avoid waiver. Christian v.
Allstate Ins. Co., 502 A.2d 192 (Pa.Super. 1985), which Father cites for
support, is distinguishable from the instant case. There, we declined to find
waiver, even though the appellant did not object to the court’s failure to hold
an evidentiary hearing, because the court could not have proceeded in that
case without a hearing to determine whether there had been a settlement



                                           -7-
J-A19019-20



                          II. Father’s Earning Capacity

       Father next argues the court erred in assessing him with earning

capacity as “an experienced painter, construction, maintenance worker.”

Father’s Br. at 30 (quoting Order, 12/23/19). Father claims the court erred in

making this assessment without considering his earning history or other

statutory factors, and without finding that he willfully failed to obtain or

maintain appropriate employment. Father’s Br. at 33-34 (citing Pa.R.C.P.

1910.16-2(c)(4)). He points out that the court did not use an assessed income

for the period of September 11, 2017, through December 31, 2017, and there

was no discernable change in Father’s employment following that period.

       He further contends the court erred in including both his rental income

and his assessed income in his net income, without first finding that Father

does not spend any time maintaining his rental properties. According to
____________________________________________


agreement. Id. at 194. Here, however, there was nothing to prevent the court
from proceeding to decide the issues in the support case based on the
evidence already presented by the parties. Father’s reliance on Bell Fuel
Corp. v. Cattolico, 544 A.2d 450 (Pa.Super. 1988), is likewise misplaced. In
Bell Fuel, we declined to find waiver where the appellant did not object when
the trial court abruptly terminated an evidentiary hearing on a preliminary
injunction matter and proceeded to argument on a motion for summary
judgment. Id. at 454 n.3. No such unanticipated, unorthodox procedure was
adopted here. Rather, the court announced in advance that it would decide
the support case using depositions, the parties acquiesced to this procedure,
and the court proceeded accordingly. Nor do we find this case akin to DiMonte
v. Neumann Medical Center, 751 A.2d 205 (Pa.Super. 2000), in which we
declined to fault the appellant for failing to object when the trial judge took
personal phone calls and engaged in other inappropriate behavior during a
jury trial. Id. at 210. Here, the court simply conformed to the procedure that
it had laid out months before, to which Father had ample opportunity to object.



                                           -8-
J-A19019-20



Father, the court thereby attributed more income to Father than one single,

full-time job. Father claims he maintains the properties himself, and does not

use a third-party manager.

       Although the trial court was not bound by its previous orders, Father

was aware that the court had utilized an assessed earning capacity for Father

in generating both the April 5, 2019 interim order and May 31, 2019 modified

order, as recommended by the conference officer. See Tr. Ct. Op. at 19-20.

Nevertheless, at the de novo hearing, Father only raised a challenge to the

amount of his assessed earning capacity, on the basis that the court utilized

a high-end value from a statewide survey.9 Id. at 19. He did not argue that

the court should not have assessed him with any earning capacity, or should

not have classified him as a painter/construction/maintenance worker, or

should not have added his rental income to his earning capacity. Father waived

these issues by failing to raise them before the trial court. See Pa.R.A.P.

302(a).

       Even if Father had not waived these issues, we would not find any abuse

of discretion. The court found Father “could realistically earn additional income

under the circumstances, considering his age, health, mental and physical

condition and training.” Tr. Ct. Op. at 25-26. The court noted that Father

testified he had been maintaining rental properties for 20 years or more, and

____________________________________________


9 In response, the court utilized the Carbon County Labor Market of PA
Occupational Wage Survey to glean Father’s assessed income for the final
order following the de novo hearing.

                                           -9-
J-A19019-20



determined that under the circumstances he could reasonably earn the

assessed income of $42,540 per year. Id. at 26.

                       III. Father’s Rental Income

      Father complains the court erred in calculating his rental income by

using the rental income listed on his 2018 tax return and adding on the

amounts listed for depreciation and attorneys’ fees. He claims that although

he had asked the court to calculate his rental income in this manner in 2017,

it was error for the court to utilize the same method to calculate his 2018

rental income, as “[t]here had been no [e]videntiary [r]ecord made regarding

Father’s 2018 Tax Return.” Father’s Br. at 37. Father claims he lost several

rental properties in 2018 in the divorce settlement, and he made payments

on debts he incurred to maintain the properties that were not reflected on the

tax return. He also claims the court erred in its calculation because even

considering only the values on the 2018 return, Schedule E of the return

showed $7,130 income from rental operations, and $13,201 in claimed

expenses, which would have totaled an annual rental income of $20,331,

which does not support a monthly rental income of $2,937.25.

      The parties’ 2018 tax returns, from which the court derived the parties’

rental incomes, are not included in the certified record. We therefore find the

issue of how the court calculated Father’s rental income waived. See Kessler

v. Broder, 851 A.2d 944, 950 (Pa.Super. 2004). Moreover, as the trial court

points out, it used the 2018 tax return in the way Father had requested the

court use his 2017 tax return earlier in the proceedings. See Tr. Ct. Op. at

                                    - 10 -
J-A19019-20



23-24 (citing Father’s Brief Upon De Novo Review, 10/15/18, at 12).

Regardless, we find no abuse of discretion in the court’s having gleaned the

rental income from the values Father declared when filing his federal income

taxes.

       Father also challenges the court’s assessment of $5,409 per month in

rental income for the period from September 11, 2017, through December 31,

2017. Father claims it does not relate to the parties’ reported net rental

income of $19,863. However, this period was not addressed at the September

18, 2019 de novo hearing, or by the final order under appeal. Rather, this

period was covered by the order of November 14, 2018, which finalized the

October 26, 2017 order for the period September 11, 2017, through December

31, 2017. Father did not appeal that order. We are therefore unable to disturb

the findings of the court on this point.

                                IV. Mother’s Income

       Father argues the court abused its discretion when determining Mother’s

income, because it did not consider her additional earnings from various

income sources.10 Father also claims the court did not consider statutory

factors in assessing Mother’s earning capacity, and that Mother failed to

comply with a Notice to Attend and produce all relevant information.

       The court found Mother had minimal income from these sources during

the first period of support, and so it instead determined her income by using
____________________________________________


10These include renting out her home on Airbnb, selling wine for a direct sales
business, selling coffee online, and selling paragliding equipment.

                                          - 11 -
J-A19019-20



an assessed earning capacity and rental income. Tr. Ct. Op. at 27-28. The

court found there was no evidence that Mother had additional income sources

in the second or third periods, and therefore used only her rental income and

her actual income from full-time employment. Id. at 28. The court points out

that the order under appeal specifies that either party may file for modification

based on the 2019 tax returns. We find no abuse of discretion.

                           V. Childcare Expenses

      Father’s final argument is that because the court miscalculated Father’s

and Mother’s incomes, it miscalculated their respective relative proportional

childcare responsibilities. As we find no abuse of discretion in the court’s

determination of the parties’ incomes, there is no basis for revising the

proportional childcare allocation.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/20




                                     - 12 -